Case: 2:18-cv-00692-MHW-EPD Doc #: 76 Filed: 05/06/19 Page: 1 of 3 PAGEID #: 515




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN (COLUMBUS) DIVISION

Brian Garrett,
Edward Gonzales,                                     Civil Case 2:18-cv-00692-MHW-EPD
Kent Kilgore,
Adam Plouse, and                                     Judge Michael H. Watson
John Does 1-35, individually and
on behalf of all others similarly situated           Chief Magistrate Judge Elizabeth P. Deavers

               Plaintiffs,
vs.

The Ohio State University,                           JURY TRIAL DEMANDED

               Defendant.

         MOTION TO STRIKE PLAINTIFFS’ RESPONSE IN OPPOSITION TO
          DEFENDANT’S MOTION TO STAY DISCOVERY (DOCUMENT 74)

       Plaintiffs respectfully requests that the Court strike Document 74 – Plaintiffs’ Response in

Opposition to Defendant’s Motion to Stay Discovery - as it was filed by mistake. Plaintiff intended

to file Plaintiff’s Response to Defendant The Ohio State University’s Motion for an Order Pursuant

to R.C. §4731.22(F)(5) Regarding State Medical Board Files (Doc. 70, but inadvertently filed the

wrong document.

                                             Respectfully submitted,

                                             /s/ Simina Vourlis
                                             Simina Vourlis
                                             (Trial Attorney) #0046689
                                             The Law Office of Simina Vourlis
                                             856 Pullman Way
                                             Columbus, OH 43212
                                             (614) 487-5900
                                             (614) 487-5901 fax
                                             svourlis@vourlislaw.com

                                             Rex A. Sharp
Case: 2:18-cv-00692-MHW-EPD Doc #: 76 Filed: 05/06/19 Page: 2 of 3 PAGEID #: 516




                                    Ryan C. Hudson
                                    Larkin E. Walsh
                                    Sarah T. Bradshaw
                                    REX A. SHARP, P.A.
                                    5301 West 75th Street
                                    Prairie Village, KS 66208
                                    913-901-0505
                                    913-901-0419 (fax)
                                    rsharp@midwest-law.com
                                    rhudson@midwest-law.com
                                    lwalsh@midwest-law.com
                                    sbradshaw@midwest-law.com

                                    Attorneys for Plaintiffs




                                       2
Case: 2:18-cv-00692-MHW-EPD Doc #: 76 Filed: 05/06/19 Page: 3 of 3 PAGEID #: 517




                                CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing document was filed and

served, via the Court’s CM/ECF system on May 6, 2019, on all counsel of record.



                                             By:    /s/ Simina Vourlis_______________
                                                    Attorney for Plaintiffs




                                                3
